AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST of FRANKLIN STRATEGIC SERIES a Delaware Statutory Trust (Original Agreement and Declaration of Trust was adopted January 22, 1991; current Amended and Restated Agreement and Declaration of Trust adopted April 11, 2007.) TABLE OF CONTENTS Page ARTICLE I. NAME; OFFICES; REGISTERED AGENT; DEFINITIONS2 Section 1.Name2 Section 2.Offices of the Trust2 Section 3.Registered Agent and Registered Office2 Section 4.Definitions2 ARTICLE II. PURPOSE OF TRUST4 ARTICLE III. SHARES7 Section 1.Division of Beneficial Interest7 Section 2.Ownership of Shares9 Section 3.Sale of Shares9 Section 4.Status of Shares and Limitation of Personal Liability9 Section 5.Power of Board of Trustees to Make Tax Status Election10 Section 6.Establishment and Designation of Series and Classes10 (a) Assets Held with Respect to a Particular Series11 (b) Liabilities Held with Respect to a Particular Series or Class11 (c) Dividends, Distributions and Redemptions12 (d) Voting12 (e) Equality13 (f) Fractions13 (g) Exchange Privilege13 (h) Combination of Series or Classes13 (i) Dissolution or Termination13 Section 7.Indemnification of Shareholders14 ARTICLE IV. THE BOARD OF TRUSTEES14 Section 1.Number, Election, Term, Removal and Resignation14 Section 2.Trustee Action by Written Consent Without a Meeting15 Section 3.Powers; Other Business Interests; Quorum and Required Vote15 (a) Powers15 (b) Other Business Interests17 (c) Quorum and Required Vote17 Section 4.Payment of Expenses by the Trust17 Section 5.Payment of Expenses by Shareholders17 Section 6.Ownership of Trust Property17 Section 7.Service Contracts18 ARTICLE V. SHAREHOLDERS' VOTING POWERS AND MEETINGS19 Section 1.Voting Powers19 Section 2.Quorum and Required Vote19 Section 3.Shareholder Action by Written Consent Without a Meeting20 Section 4.Record Dates20 Section 5.Additional Provisions21 ARTICLE VI. NET ASSET VALUE; DISTRIBUTIONS; REDEMPTIONS; TRANSFERS22 Section 1.Determination of Net Asset Value, Net Income and Distributions22 Section 2.Redemptions at the Option of a Shareholder24 Section 3.Redemptions at the Option of the Trust25 Section 4.Transfer of Shares25 ARTICLE VII. LIMITATION OF LIABILITY AND INDEMNIFICATION OF AGENT25 Section 1.Limitation of Liability25 Section 2.Indemnification26 (a) Indemnification by Trust26 (b) Exclusion of Indemnification26 (c) Required Approval27 (d) Advancement of Expenses27 (e) Other Contractual Rights27 (f) Fiduciaries of Employee Benefit Plan27 Section 3.Insurance27 Section 4.Derivative Actions28 ARTICLE VIII. CERTAIN TRANSACTIONS28 Section 1.Dissolution of Trust or Series28 Section 2.Merger or Consolidation; Conversion; Reorganization29 (a) Merger or Consolidation29 (b) Conversion30 (c) Reorganization30 Section 3.Master Feeder Structure31 Section 4.Absence of Appraisal or Dissenters' Rights31 ARTICLE IX. AMENDMENTS31 Section 1.Amendments Generally31 ARTICLE X. MISCELLANEOUS31 Section 1.References; Headings; Counterparts31 Section 2.Applicable Law32 Section 3.Provisions in Conflict with Law or Regulations32 Section 4.Statutory Trust Only32 Section 5.Use of the Names "Franklin," "Templeton," "Fiduciary Trust," and/or "Institutional Fiduciary Trust"32 AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST OF FRANKLIN STRATEGIC SERIES THIS AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST is made as of this 11th day of April, 2007, by the Trustees hereunder, and by the holders of Shares issued or to be issued by Franklin Strategic Series (the "Trust") hereunder, and (i) incorporates herein and makes a part of this Amended and Restated Agreement and Declaration of Trust the resolutions of the Board of Trustees of the Trust adopted prior to the date set forth above, pursuant to the provisions of the original Agreement and Declaration of Trust dated January 22, 1991, as amended or restated to date, (the "Original Declaration of Trust"), regarding the establishment and designation of Series and/or Classes of the Shares of the Trust, and any amendments or modifications to such resolutions adopted through the date hereof, as of the date of the adoption of each such resolution, and (ii) amends and restates the Original Declaration of Trust pursuant to Article VIII, Section 4, of such Original Declaration of Trust, as hereinafter provided. WITNESSETH: WHEREAS this Trust was formed to carry on the business of an open-end management investment company as defined in the 1940 Act; and WHEREAS this Trust is authorized to divide its Shares into two or more Classes, to issue its Shares in separate Series, to divide Shares of any Series into two or more Classes and to issue Classes of the Trust or the Series, if any, all in accordance with the provisions hereinafter set forth; and WHEREAS the Trustees have agreed to manage all property coming into their hands as trustees of a Delaware statutory trust in accordance with the provisions of the Delaware Statutory Trust Act, as amended from time to time, and the provisions hereinafter set forth; NOW, THEREFORE, the Trustees hereby declare that: (i) the Original Declaration of Trust is amended and restated in its entirety in the manner herein set forth; (ii) the Trustees will hold all cash, securities and other assets that they may from time to time acquire in any manner as Trustees hereunder IN TRUST and will manage and dispose of the same upon the following terms and conditions for the benefit of the holders from time to time of Shares created hereunder as hereinafter set forth; and (iii)this Declaration of Trust and the By-Laws shall be binding in accordance with their terms on every Trustee, by virtue of having become a Trustee of the Trust, and on every Shareholder, by virtue of having become a Shareholder of the Trust, pursuant to the terms of the Original Declaration of Trust and/or this Declaration of Trust and the By-Laws. ARTICLE I. NAME; OFFICES; REGISTERED AGENT; DEFINITIONS Section 1.
